Citation Nr: 1710252	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder manifested by tingling of the left elbow.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a torn muscle of the left shoulder.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus. 

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for sinusitis.  

8.  Entitlement to service connection for peripheral neuropathy, claimed as due to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had service in the United States (U.S.) Army National Guard and the Army Reserve from March 1987 to September 2006.   He had verified active duty for training (ACDUTRA) from July 1, 1987, to November 24, 1987, and from August 19, 1996, to August 23, 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that entitlement to service connection for a left elbow disability and diabetes mellitus was previously denied in a final July 1999 rating decision.  Additionally, entitlement to service connection for a left shoulder disability was previously denied in a final March 2004 rating decision.  Although the RO indicated that it was reopening the claims for entitlement to service connection for diabetes mellitus and a left shoulder disability in the July 2011 Statement of the Case, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).
With respect to the Veteran's claim for entitlement to service connection for sinusitis, the Board notes that in a May 2006 rating decision, the Board denied entitlement to service connection for rhinitis.  The Veteran did not appeal this decision, and it became final.  In April 2007, the Veteran filed a claim for entitlement to service connection for a "severe sinus condition."  The Board notes that the RO initially characterized this claim as a claim requiring new and material evidence.  See February 2008 VCAA letter.  However, as the claim arises from complaints related to a different diagnosis (sinusitis rather than rhinitis), new and material evidence is not necessary to consider it.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim based on a new diagnosis is to be treated as a new claim, obviating the need for new and material evidence).  As such, the Board has captioned the claim above as entitlement to service connection for sinusitis, which is a new claim.

In April 2014, the Board remanded the matter for further development.  It is now back before the Board. 

The issues of entitlement to service connection for a left elbow disability, a left shoulder disability, diabetes mellitus, sinusitis, and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 1999 rating decision denied entitlement to service connection for a left elbow disability based on the determination that there was no evidence of a permanent residual or chronic disability subject to service connection.

2.  New evidence received since the July 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left elbow disability.

3.  An unappealed March 2004 rating decision denied entitlement to service connection for a left shoulder disability based on the determination that there was no evidence of this disability during service.

4.  New evidence received since the March 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left shoulder disability.

5.  An unappealed July 1999 rating decision denied entitlement to service connection for diabetes mellitus based on the determination that there was no evidence that the claimed condition was incurred in or aggravated by military service.

6.  New evidence received since the July 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision, which denied the claim of service connection for a left elbow disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence received since the July 1999 rating decision is new and material, and the claim for entitlement to service connection for a left elbow disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The March 2004 rating decision, which denied the claim of service connection for a left shoulder disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

4.  The additional evidence received since the March 2004 rating decision is new and material, and the claim for entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The July 1999 rating decision, which denied the claim of service connection for diabetes mellitus, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

6.  The additional evidence received since the July 1999 rating decision is new and material, and the claim for entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Claims to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

      Left Elbow Disability

Historically, the RO previously denied entitlement to service connection for a left elbow disability in a final rating decision dated in July 1999.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In April 2007, the Veteran filed a claim to reopen entitlement to service connection for a left elbow disability.  In an August 2008 rating decision, the RO denied to reopen entitlement to service connection for a left elbow disability.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in July 1999, whereby the RO denied service connection for a left elbow disability, the evidence consisted of the Veteran's service treatment records for the period from July 1, 1987, to November 24, 1987; periodic reports of medical examination for the New York Army National Guard dated in April 1997 and June 1997; miscellaneous New York Army National Guard records from October 1997 to May 1998, including records from the Walter Reed Army Medical Center; a Line of Duty investigative report dated in November 1996; a report from the Ainsworth Army Health Clinic dated in August 1996; an Emergency Room report from the Albany Medical Center dated in August 1996; a New York State Police accident report dated in August 1996; radiology reports from Mary Immaculate Hospital dated February 1998 and from April 1998 to May 1998; radiology reports from Long Island Jewish Medical Center dated from March 1998 to April 1998; treatment reports from Dr. E. A. dated from May 1997 to June 1997; and the Veteran's lay statements.  

The police reports revealed that in August 1996, the Veteran was involved in a rollover motor vehicle accident.  The Line of Duty investigative report dated in November 1996 revealed that the Veteran was on active duty for special work at the time of the August 1996 motor vehicle accident.  Treatment records from the Ainsworth Army Health Clinic dated in August 1996 revealed complaints of swelling in the left elbow as a result of the August 1996 motor vehicle accident.  In September 1996, the Veteran again complained of left elbow pain as a result of the motor vehicle accident.  It was noted that the left elbow inflammation was subsiding.  Emergency room radiology reports did not find any evidence of acute fracture of the left elbow.  Treatment reports from Dr. E. A. dated in May 1997 noted normal left elbow x-ray imaging and range of motion.  The impression was contusion and sprain of left elbow.  Physical therapy was recommended.  In July 1999, the RO denied the claim for entitlement to service connection for a left elbow disability based on the determination that there was no evidence of a permanent residual or chronic disability subject to service connection.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in July 1999 includes additional VA treatment records.  This new evidence reveals a diagnosed left elbow disability; a December 2005 treatment record from Brooklyn HHS noted arthritis of the bilateral elbows.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in July 1999, and it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a left elbow disability.  

      Left Shoulder Disability

Historically, the RO previously denied entitlement to service connection for a left shoulder disability in a final rating decision dated in March 2004.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In April 2007, the Veteran filed a claim to reopen entitlement to service connection for a left shoulder disability.  In an August 2008 rating decision, the RO denied to reopen entitlement to service connection for a left shoulder disability.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in March 2004, whereby the RO denied service connection for a left shoulder disability, the evidence consisted of the Veteran's service treatment records for the period from July 1, 1987, to November 24, 1987; periodic reports of medical examination for the New York Army National Guard dated in April 1997 and June 1997; miscellaneous New York Army National Guard records from October 1997 to May 1998, including records from the Walter Reed Army Medical Center; a Line of Duty investigative report dated in November 1996; a report from the Ainsworth Army Health Clinic dated in August 1996; an Emergency Room report from the Albany Medical Center dated in August 1996; a New York State Police accident report dated in August 1996; radiology reports from Mary Immaculate Hospital dated February 1998 and from April 1998 to May 1998; radiology reports from Long Island Jewish Medical Center dated from March 1998 to April 1998; treatment reports from Dr. E. A. dated from May 1997 to June 1997 and in March 2000; a line of duty investigation dated in July 2002; VA examinations dated in April 2000 and December 2003; and the Veteran's lay statements.  

The police reports revealed that in August 1996, the Veteran was involved in a rollover motor vehicle accident.  The Line of Duty investigative report dated in November 1996 revealed that the Veteran was on active duty for special work at the time of the August 1996 motor vehicle accident.  Treatment records from the Ainsworth Army Health Clinic dated in August 1996 revealed complaints of left shoulder pain as a result of the August 1996 motor vehicle accident.  The assessment was multiple contusions and sprains.  Treatment reports from Dr. E. A. dated in May 1997 noted normal left shoulder range of motion.  In June 1997, Dr. E. A. noted headaches, dizziness, residual pain and stiffness of the neck with radiation to the left shoulder.  Magnetic resonance imaging (MRI) reports from the Long Island Jewish Medical Center dated in March 1998 revealed findings suggestive of a full thickness supraspinatus tear.  However, it was noted that if there was no history of significant trauma, this appearance may be compatible with acute tendinitis.  In March 2000, Dr. E. A. noted that the Veteran had been his patient since May 1997, following a motor vehicle accident in August 1996.  Dr. E. A. noted a diagnosis of a full thickness rotator cuff tear, left shoulder, with impingement.  On VA examination in April 2000, range of motion of the bilateral shoulders was limited by pain and x-ray imaging was within normal limits.  The examiner diagnosed status post bilateral rotator cuff tear.  A line of duty investigative report dated in July 2002 revealed that while erecting a tent, a pole collapsed, hitting the Veteran in the head and shoulder area.  This was determined to have occurred while in the line of duty during inactive duty for training (INACDUTRA).  On VA examination in December 2003, the examiner noted limited range of motion of the bilateral shoulders with pain.  

In March 2004, the RO denied the claim for entitlement to service connection for a left shoulder disability based on the determination that there was no evidence of this disability during service.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in March 2004 includes a VA examination dated in June 2011.  This examination report contains the Veteran's description of the injury to his left shoulder in service and an etiology opinion regarding the claimed left shoulder disability.  Moreover, in an e-mail dated in August 2006, a VA clinical psychologist opined that the Veteran's pain in his back, neck, and shoulders was more likely due to his in-service accidents.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in March 2004, and it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a left shoulder disability.  

      Diabetes Mellitus

Historically, the RO previously denied entitlement to service connection for diabetes mellitus in a final rating decision dated in July 1999.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In April 2007, the Veteran filed a claim to reopen entitlement to service connection for diabetes mellitus.  In an August 2008 rating decision, the RO denied to reopen entitlement to service connection for diabetes mellitus.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in July 1999, whereby the RO denied service connection for diabetes mellitus, the evidence consisted of the Veteran's service treatment records for the period from July 1, 1987, to November 24, 1987; periodic reports of medical examination for the New York Army National Guard dated in April 1997 and June 1997; miscellaneous New York Army National Guard records from October 1997 to May 1998, including records from the Walter Reed Army Medical Center; medical statements from Dr. L. P. and Dr. S. L. dated in March 2004; and the Veteran's lay statements.  In a periodic report of medical examination for the Army National Guard dated in April 1997, the Veteran's fasting glucose was 306.  In an October 1997 service treatment record, it was noted that the Veteran failed his Army National Guard physical because of high blood sugar and albuminuria.  In a service treatment record dated in January 1998, it was noted that the Veteran had a history of elevated blood sugar and glycosuria, which suggests diabetes mellitus.  The physician indicated that the letter from the Veteran's personal physician indicated he may require oral hypoglycemics for control, which would be disqualifying.  In March 2004, Dr. L. P. wrote that the Veteran had been a diabetic at least since he starting seeing him in May 1997.  Dr. L. P. noted that a laboratory report dated in February 1996 showed the Veteran was already a diabetic then.  Dr. L. P. indicated that the Veteran's work-related injuries on August 1996 and July 2002 could account for his current symptoms and disability.  In March 2004, Dr. S. L. noted that the Veteran was diagnosed with diabetes in 1997 while he was on active duty by Dr. P.

In July 1999, the RO denied the claim for entitlement to service connection for diabetes mellitus based on the determination that there was no evidence that the claimed condition was incurred in or aggravated by military service.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in July 1999 includes VA diabetes mellitus examinations dated in April 2000 and June 2006, and VA treatment records showing ongoing treatment for diabetes mellitus.  This new evidence reveals a current diagnosis and ongoing treatment of diabetes mellitus.  It also suggests the diabetes mellitus was diagnosed as early as 1994.  In particular, an April 2005 VA treatment record noted that the Veteran had been diagnosed with and treated for diabetes mellitus since 1994.  Additionally, in a statement dated in August 2010, the Veteran reported that his blood sugar was elevated as early as July 1995.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in July 1999, and it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for diabetes mellitus.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left elbow disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened, and to this extent only, the appeal is granted.


REMAND

In the April 2014 remand, the Board instructed the AOJ to readjudicate the Veteran's claims on appeal in a Supplemental Statement of the Case (SSOC) after completing the requested development.  In an October 2014 SSOC, the AOJ readjudicated the issues of entitlement to service connection for sinusitis; whether new and material evidence had been received to reopen a claim for service connection for a left elbow disability; whether new and material evidence had been received to reopen a claim for service connection for diabetes mellitus; and entitlement to service connection for bilateral peripheral neuropathy.  However, the October 2014 SSOC failed to readjudicate the issue of whether new and material evidence had been received to reopen a claim for service connection for a left shoulder disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the Board observes that additional, pertinent evidence pertaining to the left shoulder claim has been added to the claims file since the last July 2011 SSOC.  In particular, in April 2014, additional military personnel records were added to the file indicating that the Veteran received an under other than honorable conditions discharge for his period of service from June 1999 to July 2003.  This information is relevant because the Veteran and his representative have asserted that the Veteran injured his left shoulder in the line of duty on July 2002 when a pole fell and struck him in the head and shoulder.  See, e.g., November 2016 brief from the Veteran's representative and October 2003 informal claim.  As these additional submissions contain information pertinent to the Veteran's claim for entitlement to service connection for a left shoulder disability, the AOJ must readjudicate the claim with consideration of this additional evidence.  38 C.F.R. § 20.1304(c).

Next, as noted above, the Veteran served in the Army National Guard and the Army Reserve from March 1987 to September 2006.   He has verified ACDUTRA from July 1, 1987, to November 24, 1987, and from August 19, 1996, to August 23, 1996.  A U.S. Army Human Resources Command Form 606-E dated January 8, 2008, indicates that the Veteran also had additional periods of active duty service  throughout his period of service from March 1987 to September 2006, some of which appear to be for significant lengths of time.  In particular, he received 157 active duty points for his period of service from March 5, 1993, to March 4, 1994; 217 active duty points for his period of service from March 5, 1994, to March 4, 1995; 126 active duty points for his period of service from March 5, 1995, to March 4, 1996; and 140 active duty points for his period of service from March 5, 1996, to March 4, 1997.  The amount of active duty points he received for these periods of service suggests that he may have had periods of continuous active duty service for greater than 90 days, a length of active duty service for which a VA Form DD 214 is usually issued.

Although the RO has obtained some of the Veteran's U.S. Army National Guard/Reserve military personnel records, the evidence suggests there may still be outstanding records.  For example, there is only one VA Form DD 214 of record for the period of service from July 1, 1987, to November 24, 1987.  As there is a possibility that the diabetes mellitus and sinusitis disabilities for which the Veteran is seeking service connection may have developed during Reserve duty, the Veteran's complete U.S. Army National Guard/Reserve personnel records, to include any outstanding VA Form DD 214s, should be obtained to help determine the periods of ACDUTRA and INACDUTRA the Veteran served.  This information is necessary because service connection may be available for both injury and diseases incurred or aggravated during the any period of active duty service or ACDUTRA.  38 C.F.R. § 3.6(a) (2016).  Further, these records may assist in determining whether the Veteran received a discharge under other than honorable conditions for his period of service from June 1999 to July 2003, as the recently added personnel records suggest.  

As the potentially outstanding Reserve records could be helpful in developing the issues on appeal, the RO should attempt to ensure that all of the Veteran's complete U.S. Army National Guard/Reserve personnel records, to include his VA Form DD 214s and any other appropriate records, are associated with the record by contacting the appropriate agencies, to include the U.S. Army Human Resources Command and the National Guard Bureau.  38 C.F.R. § 3.159 (2016).  In addition, the Defense Financial Accounting Services (DFAS) maintains finance records and jurisdiction over pay-related matters and DFAS may be able to provide verification of the Veteran's ACDUTRA service in the form of the Veteran's Master Military Pay Account (MMPA) printouts.  These documents would show the Veteran's drill dates and dates of active duty, which could be integral to the resolution of this case.  VA has a duty to seek these records.  See 38 U.S.C.A. § 5103A.

Additionally, the Board finds that the Veteran should be provided with VA examinations to assess the nature and etiology of his claimed left elbow and left shoulder disabilities.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that VA's obligation under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between [a] disability and [] military service"); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

The evidence shows that in August 1996, the Veteran was involved in a rollover motor vehicle accident.  The Line of Duty investigative report dated in November 1996 revealed that the Veteran was on active duty for special work at the time of the August 1996 motor vehicle accident.  With respect to his claimed left elbow disability, the treatment records from the Ainsworth Army Health Clinic dated in August 1996 revealed complaints of swelling in the left elbow as a result of the August 1996 motor vehicle accident.  In September 1996, the Veteran again complained of left elbow pain as a result of the motor vehicle accident.  It was noted that the left elbow inflammation was subsiding.  Emergency room radiology reports did not find any evidence of acute fracture of the left elbow.  Treatment reports from Dr. E. A. dated in May 1997 noted normal left elbow x-ray imaging and range of motion.  The impression was contusion and sprain of left elbow and physical therapy was recommended.  A December 2005 treatment record from Brooklyn HHS noted arthritis of the bilateral elbows.  The Board notes that the Veteran was afforded a VA muscles examination in April 2000.  The April 2000 examiner noted a history of right elbow trauma in service as a result of the April 1996 motor vehicle accident.  The examiner rendered a diagnosis of right lateral epicondylitis.  However, the examiner did not address the Veteran's complaints regarding his left elbow.  

With respect to his claimed left shoulder disability, treatment records from the Ainsworth Army Health Clinic dated in August 1996 revealed complaints of left shoulder pain as a result of the August 1996 motor vehicle accident.  The assessment was multiple contusions and sprains.  Treatment reports from Dr. E. A. dated in May 1997 noted normal left shoulder range of motion.  In June 1997, Dr. E. A. noted headaches, dizziness, residual pain and stiffness of the neck with radiation to the left shoulder.  Magnetic resonance imaging (MRI) reports from the Long Island Jewish Medical Center dated in March 1998 revealed findings suggestive of a full thickness supraspinatus tear.  However, it was noted that if there was no history of significant trauma, this appearance may be compatible with acute tendinitis.  In March 2000, Dr. E. A. noted that the Veteran had been his patient since May 1997, following a motor vehicle accident in August 1996.  Dr. E. A. noted a diagnosis of a full thickness rotator cuff tear, left shoulder, with impingement.  On VA examination in April 2000, range of motion of the bilateral shoulders was limited by pain and x-ray imaging was within normal limits.  The examiner diagnosed status post bilateral rotator cuff tear.  On VA examination in December 2003, the examiner noted limited range of motion of the bilateral shoulders with pain.  In an e-mail dated in August 2006, a VA clinical psychologist opined that the Veteran's pain in his back, neck, and shoulders was more likely due to his in-service accidents.  

The Veteran was afforded a VA examination for his claimed left shoulder disability in June 2011.  The Veteran reported onset of left shoulder pain in August 1996 as a result of the motor vehicle accident.  The examiner noted that x-ray imaging of the left shoulder in April 2000 was normal.  The examiner rendered diagnoses of left shoulder tendonitis and bursitis.  The examiner indicated that information regarding a left shoulder "tear" was not found.  The examiner indicated that there was "no residual of left shoulder tear as no evidence of a tear found."  The examiner noted further that she did not find any notes in the claims file on a left shoulder tear.  Although the examiner indicated that she did not find any notes in the claims file on a left shoulder tear, the examiner failed to address the March 1998 MRI findings suggestive of a full thickness supraspinatus tear in the left shoulder and the previous April 2000 diagnosis of a status post bilateral rotator cuff tear. 

Finally, the Board notes that the claim of entitlement to service connection for bilateral peripheral neuropathy as secondary to diabetes mellitus is inextricably intertwined with the development for the claim for entitlement to service connection for diabetes mellitus.  Thus, it is appropriate to defer final appellate review of this claim until the inextricably intertwined claim of entitlement to service connection for diabetes mellitus has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Take additional action to verify the dates of the 
	Veteran's active duty, ACDUTRA, and 
	INACDUTRA, from March 1987 to September 2006, 
	and take all appropriate steps to secure his complete 
	U.S. Army National Guard/Reserve military 
	personnel records or alternative records for that period 
	(to include any VA Forms DD 214 and any 
	information pertaining to his discharge under 
	other than honorable conditions for the period of 
	service from June 1999 to July 2003), for 
	incorporation into the record.  
	
   In particular, look for records held by the U.S. Army 
	Human Resources Command (AHRC), the National 
	Guard Bureau (NGB), the Defense Finance and 
	Accounting Service (DFAS), or any other agency that 
	might hold records pertaining to the Veteran's 
	earnings, leave, and retirement points, to include 
	MMPA printouts, generated as a result of his service 
	in the U.S. Army National Guard/Reserves.  If any 
	location contacted suggests other sources, those 
	sources must be encompassed by the search.  
   
   If these records are not available, a formal finding of 
   unavailability must be made a part of the record and 
   the Veteran and his representative should be notified 
   of such.
   
   The AOJ should make a list of the Veteran's actual
   periods of active duty, ACDUTRA, and 
   INACDUTRA, from March 1987 to September 2006.
   If the dates cannot be verified, the claims file should 
   be annotated to reflect such and the Veteran and his 
   representative should be notified.

3.  After the above development has been completed, afford the Veteran a VA examination, with an 
	appropriate examiner, to determine the nature and 
	etiology of his claimed left elbow disability.  The 
	claims folder, including a copy of this remand, must 
	be provided to and reviewed by the examiner in 
	conjunction with this examination.  All tests and 
	studies deemed necessary should be performed, to 
	include x-ray imaging, and all findings set forth in 
	detail.

   The examiner is asked to:

		(a) Identify all currently diagnosed
		left elbow disabilities.

	The examiner should specifically address the 
	notation of arthritis of the bilateral elbows in 
	the December 2005 VA treatment record.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current left 
		elbow disability is etiologically related to the 
		Veteran's active duty service, to specifically 
		include the August 1996 motor vehicle 
		accident.

The examiner should specifically address the complaints and findings pertaining to the left elbow following the August 1996 motor vehicle accident.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After the development in #1 and #2 has been completed, afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and 
	etiology of his claimed left shoulder disability.  The 
	claims folder, including a copy of this remand, must 
	be provided to and reviewed by the examiner in 
	conjunction with this examination.  All tests and 
	studies deemed necessary should be performed, and 
	all findings set forth in detail.

   The examiner is asked to:

		(a) Identify all currently diagnosed
		left shoulder disabilities.

      The examiner should specifically address the March 1998 MRI 
      findings suggestive of a full thickness supraspinatus tear in the left 
      shoulder; the diagnosis of a status post bilateral rotator 
      cuff tear on VA examination in April 2000; and the diagnoses of left 
      shoulder tendonitis and bursitis on VA examination in June 2011. 

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current left 
		shoulder disability is etiologically related to the 
		Veteran's active duty service, to specifically 
		include the August 1996 motor vehicle 
		accident.

The examiner should specifically address the complaints and findings pertaining to the left shoulder following the August 1996 motor vehicle accident. 
A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.

5.   Upon completion of the foregoing, and any other 
	development deemed necessary, readjudicate the 
	Veteran's claims.  If any benefit sought on appeal 
	remains denied, provide the Veteran and his 
	representative with a supplemental statement of the
   case and the opportunity to respond thereto.  
   Thereafter, the case should be returned to the Board 
   for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


